DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 22 June 2020.  In view of this communication and the preliminary amendment filed 25 October 2021, claims 1-5, 12-18, 25-30, and 38-39 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 22 June 2020 and 11 February 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 13, 26, and 39 is/are objected to because of the following informalities:  
The claims each recite the phrase “and to one another other” in line 4.  This phrase is believed to mean “and to one another”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 12-18, 25-30, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberg et al. (EP 0 300 124 A1), hereinafter referred to as “Heidelberg”, in view of Bailey et al. (US 2016/0036308 A1), hereinafter referred to as “Bailey”.
Regarding claim 1, Heidelberg discloses a linear motor/generator/transmission system (fig. 1-4; ¶ 0019-0020), comprising: 
a guideway [4] including guide rails [24] (fig. 4; ¶ 0021, 0025); 
a carriage [20] configured to travel along the guideway [4] (fig. 1, 3-4; ¶ 0025); 
a plurality of stator cores [17] and coils [10] disposed along the length of the guideway [4] (fig. 2, 4; ¶ 0022), each phase of the plurality of stator coils [10] including sets of at least three coils [10] (fig. 1; ¶ 0031; there are three phases which are shown arranged in subsequent slots [19] as sets of three coils each); 
a respective set of parallel wires [42] with electronic switches [40] for connecting the parallel wires of each phase of the three or more stator coils [10] all in series, all in parallel, or in a combination of series and parallel (fig. 2; ¶ 0029, 0031; switches are provided for each section of the stator, and the coils are aligned with parallel sides running both parallel and perpendicular to the travel direction); and 

    PNG
    media_image1.png
    367
    1118
    media_image1.png
    Greyscale

at least two magnet bars [30a/30b] with alternating pole magnets [30], each successive magnet [30] of each magnet bar [30a/30b] mounted in front of the other in a direction of travel of the carriage [20] (fig. 1, 3; ¶ 0022, 0026), parallel to and on either side of a longitudinal centerline of the carriage [20] such that, when adjacent to the 
Heidelberg does not explicitly disclose that the wires are non-twisted, or the at least two magnet bars slidably mounted to the carriage, configured to be slidably translated away from the center line of the carriage to a position where the at least two magnet bars are not over the stator coils.
Bailey discloses a motor/generator/transmission [100] comprising a stator [110/112] wherein a respective set of parallel non-twisted wires with electronic switches for connecting the parallel non-twisted wires of each phase of the three or more stator coils all in series, all in parallel, or in a combination of series and parallel (fig. 1-12; ¶ 0054); and 

    PNG
    media_image2.png
    680
    1116
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form stator coil connections of Heidelberg as parallel non-twisted wires as taught by Bailey, in order to change the coil configurations as needed to meet the torque, speed, amperage, or voltage requirements at optimum efficiency thereby increasing the operating range, battery life, longevity, and cost effectiveness of the device (¶ 0053 of Bailey).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carriage of Heidelberg having sliding magnet bars as taught by Bailey, in order to selectively engage the stators to provide different power, torque amperage and/or voltage capacities, thereby enhancing efficiency under widely varying input and output conditions (¶ 0060 of Bailey).
Regarding claim 2, Heidelberg, in view of Bailey, discloses the LMGT system of claim 1, as stated above, where the carriage [20] comprises a carriage frame [18] 
Regarding claim 3, Heidelberg, in view of Bailey, discloses the LMGT system of claim 2, as stated above, wherein Bailey further discloses that the carriage frame [108] supports two or more magnet bars [a/b/c] on which two or more magnets [114] are affixed end to end over the length of each magnet bar [a/b/c] with their respective North and South Poles alternatively facing away from the bar [a/b/c] surface on which they are mounted (fig. 4-8; ¶ 0094).  Heidelberg also discloses the magnets [30] with their respective North and South poles alternatively facing away from the surface on which they are mounted (fig. 3).
Regarding claim 4, Heidelberg, in view of Bailey, discloses the LMGT system of claim 3, as stated above, wherein the magnet bars [a/b/c] are mounted parallel to one another on the surface of the carriage [104] such that their length is in the direction of carriage [104] travel (fig. 4-8; ¶ 0055, 0058), and wherein Heidelberg further discloses that the North and South Pole surfaces of the magnets [30] face away from the carriage [20] (fig. 1; 3).
Regarding claim 5, Heidelberg, in view of Bailey, discloses the LMGT system of claim 1, as stated above, wherein the stator coils [10] are mounted in stator slots [19], cut in laminated soft iron (fig. 1; ¶ 0022), perpendicular to the centerline of the guideway [4] throughout the length of the system directly above the surface of the carriage magnet bar magnets [30] as the carriage [20] moves along the guideway [4] (fig. 1, 4).
Regarding claim 12, Heidelberg, in view of Bailey, discloses the LMGT system of claim 1, as stated above, further comprising safety wheels [22] mounted on the surface of the carriage [20] to prevent contact between stator cores [17] and carriage magnets [30] (fig. 1, 3-4; ¶ 0025, 0030).
Regarding claim 13, Heidelberg, in view of Bailey, discloses the LMGT system of claim 1, as stated above, wherein guideway [4] sections are prefabricated in fixed length units including stator cores [17], coil windings [10], power cables [42], rails [24], at least a portion of the stator coil [10] and power switching circuitry [40], and integral junction boxes [box surrounding element 40], the guideway [4] sections configured for quick connection to a structural support system [2] and to one another (fig. 1-2; ¶ 0010-0013).
Regarding claim 14, Heidelberg discloses a linear motor/generator/transmission system (fig. 1-4; ¶ 0019-0020), comprising: 
a guideway [4] including guide rails [24] (fig. 4; ¶ 0021, 0025); 
a plurality of stator cores [17] and stator coils [10] evenly disposed along the length and in the center of the guideway [4] (fig. 2, 4; ¶ 0022); 
a carriage [20] configured to travel along the guideway [4] (fig. 1, 3-4; ¶ 0025); and

    PNG
    media_image1.png
    367
    1118
    media_image1.png
    Greyscale


Heidelberg does not explicitly disclose that the at least two magnet bars slidably mounted to the carriage, configured to be slidably translated away from the center line of the carriage to a position where the at least two magnet bars are not over the stator coils.
Bailey discloses a motor/generator/transmission [100] comprising a stator [110/112] wherein at least two magnet bars [a/b/c] with alternating pole magnets [114], each successive magnet [114] of each magnet bar [a/b/c] mounted in front of the other in a direction of travel of the carriage [104], the at least two magnet bars [a/b/c] slidably mounted to the carriage [104] (fig. 4-8; ¶ 0055, 0058; fig. 6-7 show the separate segments/bars as they slide along the carriage), parallel to and on either side of a longitudinal centerline of the carriage [104] such that, when adjacent to the centerline and each other, the at least two magnet bars [a/b/c] are positioned over the stator coils [210/212 (fig. 18; ¶ 0065) and configured to be slidably translated away from the center line of the carriage [104] to a position where the at least two magnet bars [a/b/c] are not over the stator coils [210/212] (fig. 17; ¶ 0066-0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carriage of Heidelberg having sliding magnet bars as taught by Bailey, in order to selectively engage the stators to provide 

    PNG
    media_image2.png
    680
    1116
    media_image2.png
    Greyscale

Regarding claim 15, Heidelberg, in view of Bailey, discloses the LMGT system of claim 14, as stated above, where the carriage [20] comprises a carriage frame [18] supported by rail wheels [22] mounted on either side of the carriage frame [18], and where said rail wheels [22] run on the guide rails [24] of the guideway [4] (fig. 1, 4; ¶ 0035).
Regarding claim 16, Heidelberg, in view of Bailey, discloses the LMGT system of claim 15, as stated above, wherein Bailey further discloses that the carriage frame [108] supports two or more magnet bars [a/b/c] on which two or more magnets [114] are affixed end to end over the length of each magnet bar [a/b/c] with their respective North and South Poles alternatively facing away from the bar [a/b/c] surface on which they are mounted (fig. 4-8; ¶ 0094).  Heidelberg also discloses the magnets [30] with their 
Regarding claim 17, Heidelberg, in view of Bailey, discloses the LMGT system of claim 16, as stated above, wherein the magnet bars [a/b/c] are mounted parallel to one another on the surface of the carriage [104] such that their length is in the direction of carriage [104] travel (fig. 4-8; ¶ 0055, 0058), and wherein Heidelberg further discloses that the North and South Pole surfaces of the magnets [30] face away from the carriage [20] (fig. 1; 3).
Regarding claim 18, Heidelberg, in view of Bailey, discloses the LMGT system of claim 14, as stated above, wherein the stator coils [10] are mounted in stator slots [19], cut in laminated soft iron (fig. 1; ¶ 0022), perpendicular to the centerline of the guideway [4] throughout the length of the system directly above the surface of the carriage magnet bar magnets [30] as the carriage [20] moves along the guideway [4] (fig. 1, 4).
Regarding claim 25, Heidelberg, in view of Bailey, discloses the LMGT system of claim 14, as stated above, further comprising safety wheels [22] mounted on the surface of the carriage [20] to prevent contact between stator cores [17] and carriage magnets [30] (fig. 1, 3-4; ¶ 0025, 0030).
Regarding claim 26, Heidelberg, in view of Bailey, discloses the LMGT system of claim 14, as stated above, wherein guideway [4] sections are prefabricated in fixed length units including stator cores [17], coil windings [10], power cables [42], rails [24], at least a portion of the stator coil [10] and power switching circuitry [40], and integral junction 
Regarding claim 27, Heidelberg discloses a linear motor/generator/transmission system (fig. 1-4; ¶ 0019-0020), comprising: 
a guideway [4] including parallel rails [24] (fig. 4; ¶ 0021, 0025); 
a plurality of stator cores [17] and coils [10] disposed along the length of the guideway [4] (fig. 2, 4; ¶ 0022), wherein each phase of the plurality of stator coils [10] includes, in sets of three or more coils [10] (fig. 1; ¶ 0031; there are three phases which are shown arranged in subsequent slots [19] as sets of three coils each), a respective set of parallel wires [42] with electronic switches [40] for connecting the parallel wires of each phase of the three or more stator coils [10] all in series, all in parallel, or in a combination of series and parallel (fig. 2; ¶ 0029, 0031; switches are provided for each section of the stator, and the coils are aligned with parallel sides running both parallel and perpendicular to the travel direction);
a carriage [20] configured to travel along the guideway [4] (fig. 1, 3-4; ¶ 0025); and

    PNG
    media_image1.png
    367
    1118
    media_image1.png
    Greyscale


Heidelberg does not explicitly disclose that the wires are non-twisted.
Bailey discloses a motor/generator/transmission [100] comprising a stator [110/112] wherein a respective set of parallel non-twisted wires with electronic switches for connecting the parallel non-twisted wires of each phase of the three or more stator coils all in series, all in parallel, or in a combination of series and parallel (fig. 1-12; ¶ 0054).

    PNG
    media_image2.png
    680
    1116
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form stator coil connections of Heidelberg as parallel non-twisted wires as taught by Bailey, in order to change the coil configurations as needed 
Regarding claim 28, Heidelberg, in view of Bailey, discloses the LMGT system of claim 27, as stated above, where the carriage [20] comprises a carriage frame [18] supported by rail wheels [22] mounted on either side of the carriage frame [18], and where said rail wheels [22] run on the guide rails [24] of the guideway [4] (fig. 1, 4; ¶ 0035).
Regarding claim 29, Heidelberg, in view of Bailey, discloses the LMGT system of claim 28, as stated above, wherein Bailey further discloses that the carriage frame [108] supports two or more magnet bars [a/b/c] on which two or more magnets [114] are affixed end to end over the length of each magnet bar [a/b/c] with their respective North and South Poles alternatively facing away from the bar [a/b/c] surface on which they are mounted (fig. 4-8; ¶ 0094).  Heidelberg also discloses the magnets [30] with their 
Regarding claim 30, Heidelberg, in view of Bailey, discloses the LMGT system of claim 29, as stated above, wherein the magnet bars [a/b/c] are mounted parallel to one another on the surface of the carriage [104] such that their length is in the direction of carriage [104] travel (fig. 4-8; ¶ 0055, 0058), and wherein Heidelberg further discloses that the North and South Pole surfaces of the magnets [30] face away from the carriage [20] (fig. 1; 3).
Regarding claim 38, Heidelberg, in view of Bailey, discloses the LMGT system of claim 27, as stated above, further comprising safety wheels [22] mounted on the surface of the carriage [20] to prevent contact between stator cores [17] and carriage magnets [30] (fig. 1, 3-4; ¶ 0025, 0030).
Regarding claim 39, Heidelberg, in view of Bailey, discloses the LMGT system of claim 27, as stated above, wherein guideway [4] sections are prefabricated in fixed length units including stator cores [17], coil windings [10], power cables [42], rails [24], at least a portion of the stator coil [10] and power switching circuitry [40], and integral junction boxes [box surrounding element 40], the guideway [4] sections configured for quick connection to a structural support system [2] and to one another (fig. 1-2; ¶ 0010-0013).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Teramachi et al. (US 2009/0146507 A1) discloses a linear motor/generator comprising a carriage moving along a guideway and having safety wheels/rollers mounted on the surface of the carriage to prevent contact between the coils and the magnets.
von der Heide (US 4,633,108) discloses a linear motor/generator comprising a carriage with magnet bars having alternating polarities and a stator having a plurality of coils wound around cores extending along the path of the carriage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834